Citation Nr: 1410026	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO. 09-47 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of an appendectomy.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for vision impairment, as a residual of acid burns.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976. The Veteran had a second period of service from August 1976 to July 1978 that was determined to be dishonorable for VA purposes in a January 1979 VA administrative decision.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in November 2010. A transcript of the hearing has been associated with the Veteran's claim file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a visual impairment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's second period of service has been determined to be dishonorable for VA purposes, and as such the Veteran is barred from receiving benefits for injuries incurred during that period, including residuals of an appendectomy.

2. A diagnosis of a psychiatric disorder, to include PTSD, in accordance with the DSM-IV has not been rendered at any point during the pendency of this claim.


CONCLUSIONS OF LAW

1. Residuals of an appendectomy were not incurred in or aggravated during a period of qualifying active service and the criteria for service connection for this condition have not been met. 38 U.S.C.A. § 1131, 5103(a), 5103A, 5107, 5303 (West 2002 & Supp. 2013); 38 C.F.R. § 3.12, 3.102, 3.303 (2013). 

2. An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by servce. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2007, prior to the initial unfavorable adjudication in May 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA did not have a duty to provide the Veteran with an examination for his claim of service connection for PTSD as the Veteran does not have a current diagnosis of PTSD. The Veteran's VA treatment records are silent for a diagnosis of PTSD, complaints of PTSD symptoms, or any indication of any other psychiatric disability. While the Veteran has stated that he has PTSD, these statements are not competent as medical training and expertise is required for such a diagnosis. As there is no competent and credible evidence that the Veteran currently has PTSD or any other psychiatric disorder, VA was not required to provide a medical examination.

With respect to the service connection claim for residuals of an appendectomy, the disposition of the claim is dictated by operation of law. As such, no further assistance is warranted or required in conjunction with the claim, and VA was not required to provide the Veteran with a medical examination.

Since VA has obtained all relevant identified records and the duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

II. Merits of the Claim

The Veteran contends that he is entitled to service connection for residuals of an appendectomy and PTSD. Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that service connection for residuals of an appendectomy or a psychiatric disorder is warranted. Each claim will be addressed in turn.

A. Residuals of an Appendectomy

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). The designation of a discharge by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a). 

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service. See 38 C.F.R. § 3.13(b). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions. These offenses include willful and persistent misconduct. However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release. 38 C.F.R. § 3.12(d)(4). In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct. Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits. Cropper v. Brown, 6 Vet. App. 450 (1994).

In a January 1979 administrative decision, VA determined that the Veteran's service from August 25, 1972 to May 24, 1976, was honorable for VA purposes. The Veteran elected to reenlist in May 1976. The period from May 25, 1976, onward represented a new period of enlistment. During that period, the Veteran's record is marked by numerous incidents of unauthorized absence/AWOL in violation of Article 86 of the Uniform Code of Military Justice (UCMJ). Due to his willful and persistent misconduct, VA determined in the same January 1979 administrative decision that his period of service from May 25, 1976 to July 7, 1978, was dishonorable for VA purposes. The Veteran was notified of this decision in January 1979 and did not challenge or appeal it. The Board notes that during his November 2010 hearing testimony, the Veteran indicated he was in the process of attempting to have his discharge from his second period of service upgraded, and both he and his representative requested that the case be held until the appeal was finished. Since that time, neither the Veteran nor his representative have at any point indicated that the Veteran's discharge status has been upgraded. As such, the claim will be adjudicated based on the Veteran's discharge status currently of record.

In this case, the occurrence of the appendectomy is not in question. The Veteran's service treatment records clearly show that the Veteran received an appendectomy in October 1976. The Veteran does not maintain, nor do the clinical records reflect, that the Veteran received his appendectomy at any time other than in October 1976. Accordingly, the claimed condition arose during the Veteran's period of active duty adjudicated to have been dishonorable.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge. However, a discharge or release for certain offenses is considered to have been issued under dishonorable conditions. A discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty. 38 C.F.R. § 3.12(d).

Here, the Board is convinced that the willful and persistent misconduct was shown during service such that the Veteran's discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions, barring him from the receipt of VA benefits.

In order for the Veteran's offenses to be considered to have been minor offenses, the offenses must be determined to be such that the commission of the offenses would not have interfered with or precluded the Veteran's military duties. Stringham v. Brown, 8 Vet. App. 445   (1995). In this case, the Board finds that the offenses committed by the Veteran did interfere with his military duties and therefore may not be considered to be minor offenses. The record clearly reflects that the Veteran's military performance was characterized by behavior rendering him repeatedly subject to punitive action. As previously stated the Veteran was AWOL on numerous occasions in violation of Article 86 of the UCMJ. In light of the fact that the Veteran's service may not be considered to have otherwise been honest, faithful, and meritorious, the offenses with which the Veteran was charged cannot be found to have been minor offenses. 

As the Veteran's actions were not minor offenses, and were committed of his own volition, the Board finds that the offenses were committed willfully. Additionally, because the Veteran was AWOL on numerous separate occasions over a span of several months, the Board finds that the Veteran's misconduct was persistent in nature. Given the willful and persistent nature of his misconduct, the Board finds that the Veteran's discharge or release under other than honorable conditions amounts to a discharge under dishonorable conditions, barring him from receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code. 

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). Specifically, "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated." 38 U.S.C.A. § 5303(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a); see also VAOPGCPREC 20-97 (May 22, 1997). Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis." VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997). 

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct. Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits. Cropper v. Brown, 6 Vet. App. 450 (1994). 

A review of the record does not establish that the Veteran was insane at any time during his period of service extending from May 25, 1976 to July 7, 1978. The Board observes that the Veteran's service records are completely negative for any suggestion of insanity or treatment of a psychiatric nature. The records do not reflect that the Veteran had a disease that caused him to act in a manner not in accordance with his normal method of behavior, interfere with the peace of society, to depart from the accepted standards of the community. 

The Veteran's discharge under other than honorable conditions is in this case a bar to VA benefits for that period of service. Insanity is not an applicable defense in this instance and the Veteran has failed to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge) with respect to his period of service. Holmes v. Brown, 10 Vet. App. 38   (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).

Consequently, the Veteran has no legal entitlement to VA benefits based on disease or injury incurred during his period of service extending from May 25, 1976, to July 7, 1978, and therefore his service connection claim for residuals of an appendectomy must be denied as a matter of law. 38 C.F.R. § 3.12(d); Sabonis v. Brown, 6 Vet. App. 426 (1994).

B. PTSD

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis and organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor. In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a psychiatric disorder, to include PTSD. The Veteran has stated that he has PTSD as a result of his active duty service and has described symptoms such as irritability and anxiousness in crowds. While the Veteran is competent to relate these symptoms, the Veteran is not competent to diagnose himself with PTSD or another psychiatric disability as such a diagnosis requires medical training and expertise. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issue of a current diagnosis must be decided based on the medical evidence of record. The Veteran's VA treatment records post-service are silent for a diagnosis of PTSD or any other psychiatric disability. The Veteran's VA treatment records additionally do not reflect any complaints by the Veteran of PTSD, PTSD symptoms, or any other psychiatric problems. As there is no competent lay evidence of record and the medical evidence is silent for a diagnosis of a psychiatric disorder, to include PTSD, the Board finds that the preponderance of the evidence is against a finding of a current diagnosis. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.

Further, service connection for the claimed psychiatric disorder, to include PTSD, is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a). Psychoses are included as chronic diseases for the purposes of presumptive service connection. 38 C.F.R. § 3.309(a). The term "psychoses" is limited to specific psychiatric disabilities. See 38 C.F.R. § 3.384. However, there is no competent evidence of record indicating the Veteran has a current psychiatric disability, to include PTSD. As such, presumptive service connection is not warranted.

Likewise, service connection for the claimed psychiatric disorder is not warranted based on continuity of symptomatology. 38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331. As stated in the previous paragraph, while psychiatric disabilities can be considered chronic diseases, and thereby be eligible for service connection based on continuity of symptomatology, there is no competent evidence showing that the Veteran has a current psychiatric disorder. Therefore, service connection based on continuity of symptomatology is not warranted.

As there is no evidence of record indicating that the Veteran has a current psychiatric disorder, to include PTSD, the Board finds that service connection on a direct or presumptive basis is not warranted. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.



ORDER

Entitlement to service connection for residuals of an appendectomy is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has been diagnosed with bilateral refractive error, service treatment records reflect treatment for an eye injury in service, the Veteran has stated his vision worsened after the in-service incident, and there is insufficient medical evidence to decide the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that, generally, refractive errors of the eye are not diseases or injuries for VA disability compensation purposes and, therefore, are not subject to service connection. See 38 C.F.R. §§ 3.303(c), 4.9; see also Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007); Morris v. Shinseki, 678 F.3d 1346, 1353-54 (2012). Nevertheless, service connection may be granted for additional disability as a result of a superimposed disease or injury during active service. VAOPGCPREC 82-90 (July 18, 1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995). As such, a VA examination is needed to determine whether the Veteran's bilateral refractive error was aggravated beyond the natural progression of the disease by the Veteran's active duty service.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's visual impairment. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that there was a superimposed injury or disease in active duty that resulted in a worsening of the Veteran's bilateral refractive error beyond its natural progression?

b) If not, is there any other eye disability underlying the Veteran's complaints of impaired vision?

c) If yes, is it at least as likely as not (a fifty percent probability or greater) that the underlying disability was incurred in or aggravated by service?

Attention is invited to service treatment records from July 1975 reflecting treatment for an eye injury in service. The Veteran's lay statements should be taken into account.

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


